IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 February 18, 2009
                                No. 08-40003
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JUAN BERMEA-CEPEDA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 5:98-CR-571-ALL


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Juan Bermea-Cepeda, federal prisoner #67637-079, appeals the district
court’s dismissal of his action that he characterized as a motion to reconsider a
denial of a Fed. R. Civ. P. 60(b) motion. In 1999, a jury found Bermea-Cepeda
guilty of possession with the intent to distribute less than 50 kilograms of
marijuana, knowingly using and carrying a firearm during and in relation to a
drug trafficking crime, illegal reentry, being a felon in possession of a firearm,



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40003

being an illegal alien in possession of a firearm, and attempting to kill a border
patrol agent. In 2002, the district court sentenced Bermea-Cepeda, following an
appeal and remand, to a total of 206 months of imprisonment.
      On appeal to this court, Bermea-Cepeda argues that the district court
erred in denying his F ED. R. C IV. P. 60(b) motion, filed in October 2007. Bermea-
Cepeda asserts that the judgment of conviction was void under F ED. R. C IV.
P. 60(b) because he was denied a speedy trial in violation of his constitutional
rights. As criminal proceedings in the United States district courts are governed
by the Federal Rules of Criminal Procedure, F ED. R. C RIM. P. 1, and not the
Rules of Civil Procedure, Bermea-Cepeda’s motion under F ED. R. C IV. P. 60(b)
was an unauthorized action which the district court was without jurisdiction to
entertain. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Bermea-
Cepeda has thus appealed from the dismissal of a meaningless, unauthorized
action. See id. We affirm on the basis that the district court lacked jurisdiction.
See id.
      AFFIRMED.




                                        2